United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41260
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RICARDO DELEON SALINAS,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:04-CR-614-ALL
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Ricardo DeLeon Salinas appeals his guilty-plea conviction

and sentence for possession of 500 grams or more of cocaine with

intent to distribute, in violation of 21 U.S.C. § 841(a) and (b).

The district court imposed a statutory mandatory minimum prison

sentence of 60 months and a supervised-release term of four

years.

     For the first time on appeal, Salinas contends that the

district court lacked jurisdiction to convict and sentence him,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41260
                               -2-

on the ground that 21 U.S.C. § 841 is unconstitutional under

Apprendi v. New Jersey, 530 U.S. 466 (2000).   As he concedes,

this argument is foreclosed by United States v. Slaughter,

238 F.3d 580, 582 (5th Cir. 2000).

     AFFIRMED.